Ehrlich, Ch. J.
There was a clear breach of contract of employment, and the rule of damages was properly applied by the learned trial judge.
The employment contemplated services to be rendered in the merchant marine, instead of which the plaintiff, after he arrived at the West Indies, was ordered into the Haytian navy, a service he very properly declined to accept.
The plaintiff seems to have been ready, able and willing to do *495all he undertook to do, but was not afforded facilities for performance, and after a struggle succeeded in reaching his home.
There was no meritorious defense and the jury properly found for the plaintiff.
The judgment entered on their verdict must be affirmed, with costs.
Eitzsimoes, J., concurs.